Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-12-00847-CV

                                 IN RE Karla Ruby DEL HUERTO

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: February 6, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 21, 2012, Relator Karla Ruby Del Huerto filed a petition for writ of

mandamus, complaining the trial court erred by failing to grant her motion to transfer the

modification of the suit affecting the parent child relationship to Bexar County in compliance

with Texas Family Code section 155.204. See TEX. FAM. CODE ANN. § 155.204 (West 2008).

However, mandamus will issue only to correct a clear abuse of discretion for which the relator

has no adequate remedy at law. See In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135 (Tex.

2004) (orig. proceeding). Based on the record before us, we cannot conclude the trial court

abused its discretion. Accordingly, the petition for writ of mandamus is DENIED. TEX. R. APP.

P. 52.8(a).

                                                         PER CURIAM

1
  This proceeding arises out of Cause No. 2001-CVL-000549-C3, styled In the Interest of S.R.P. and D.A.P.,
pending in the County Court at Law No. 2, Webb County, Texas, the Honorable Jesus Garza presiding.